HOOK, Circuit Judge.
[1] Dillard recovered a judgment against the Trumann Cooperage Company for personal injuries sustained in its service and caused by defective machinery. He was hit by a piece of wood thrown by a rapidly revolving drop saw, used to cut into short lengths logs held by mechanical dogs operated by steam. The negli*694gence charged was in a defective condition of the dogs, which permitted the logs to wabble and be thrown out of position while being cut.
It is Urged that the evidence was not sufficient to sustain the verdict; but there was substantial testimony that the dogs were working defectively, that the company knew it and failed to repair, and that the accident consequently resulted. Counsel weigh it too nicely and technically. The testimony of men as to conditions and occurrences which they have observed in the ordinary walks of life and with which they are familiar should be taken more roughly and practically.
[2] Complaint is also made that a witness was allowed to testify that, if the dogs had held the log, the piece would not have been thrown by the saw. The witness had seen the accident. He was a man of six years’ experience as a sawyer, had operated drop saws, and for five years had been in the service of the defendant in nearly every capacity, except that of foreman. The court did not err in admitting the testimony. Gila Valley, Globe & Northern Ry. Co. v. Lyon, 203 U. S. 465, 474, 27 Sup. Ct. 145, 51 L. Ed. 276.
The judgment is affirmed.